HANDBOOK ON BEST PRACTICES FOR USING
VIDEO TELECONFERENCING IN ADJUDICATORY HEARINGS

December 22, 2015

This handbook was prepared for the Administrative Conference of the United States. The
opinions, views, and recommendations expressed are those of the authors and do not necessarily
reflect those of the members of the Conference or its committees, except where formal
recommendations of the Conference are cited.

ABOUT THE ADMINISTRATIVE CONFERENCE OF THE UNITED STATES
The Administrative Conference is an independent federal agency dedicated to improving the
fairness, efficiency, and effectiveness of federal agency processes and practices through
consensus-driven applied research. The Conference is a public-private partnership whose
members include: the Chairman and 10 other presidential appointees, who comprise the Council;
50 senior government officials drawn from federal agencies, boards, and commissions; and 40
public members drawn from the private sector, including academia, who reflect a wide diversity
of views and backgrounds. The work of the Conference is also supported by a small, full-time
staff in the Office of the Chairman.
To fulfill its mission, the Conference and its staff perform a variety of functions. One of the chief
activities of the Conference is conducting research that, in turn, serves as the foundation for
identifying best practices and issuing formal recommendations to agencies, Congress, and the
Judicial Conference. These recommendations have addressed a wide variety of administrative
and regulatory issues, from the Conference’s seminal work developing a practical framework to
advance the use of alternative dispute resolution by federal agencies, to more recent efforts
aimed at e-Rulemaking, video hearings, and other innovative agency practices. Since its
inception in 1968, the Conference has issued over 200 such recommendations—several of which
Congress has enacted into law, and numerous others of which have been followed by agencies
and courts.
The Conference also serves as a central resource for agencies, as well as other federal officials,
by providing nonpartisan, expert advice and publishing reference guides on administrative
procedural or regulatory topics. Conference staff also engages in extensive outreach by, for
example, appearing as speakers and conducting workshops and fora (often in collaboration with
other federal agencies or private sector groups) to promote best practices or further the
implementation of its recommendations.

i

CONSULTANTS
MARTIN E. GRUEN
DEPUTY DIRECTOR
CENTER FOR LEGAL & COURT TECHNOLOGY

CHRISTINE R. WILLIAMS
ASSOCIATE DIRECTOR FOR RESEARCH, ENTREPRENEURSHIP & PROFESSIONAL EDUCATION
CENTER FOR LEGAL & COURT TECHNOLOGY

ii

TABLE OF CONTENTS
Introduction ..................................................................................................................................... 1
Making the Project a Success ......................................................................................................... 2
Technological Platforms ................................................................................................................. 4
A. What is Video Conferencing? .............................................................................................. 4
B. Methods of Transmission ..................................................................................................... 6
1.

Integrated Services Digital Network ................................................................................ 7

2.

Internet Protocol ............................................................................................................... 7

C. Standard Definition vs. High Definition Video ................................................................... 8
D. Video Conference vs. TelePresence .................................................................................... 9
E. Point-to-Point vs. Multi-Point Calls .................................................................................. 10
F.

Choosing the Correct Equipment ....................................................................................... 11
1.

Video Screen .................................................................................................................. 11

2.

Location .......................................................................................................................... 12

3.

Audio System ................................................................................................................. 12

4.

Recording System .......................................................................................................... 12

5.

Codec.............................................................................................................................. 13

G. Implementation .................................................................................................................. 13
H. Bandwidth .......................................................................................................................... 14
Hearing Room Environment for Optimal Video .......................................................................... 16
A. Lighting .............................................................................................................................. 16
B. Noise Transference ............................................................................................................ 18
C. Room Décor ....................................................................................................................... 20
D. Sight-Lines & Viewing People .......................................................................................... 20
E. Audio Issues ....................................................................................................................... 21
Training ......................................................................................................................................... 22
A. User Support ...................................................................................................................... 23
B. Support Training ................................................................................................................ 24
Feedback from Participants........................................................................................................... 25
iii

INTRODUCTION
The Administrative Conference of the United States (“Administrative Conference” or
“Conference”) has been involved in helping identify best practices in agency video hearings for
several years. In 2011, the Conference issued a recommendation on video hearings.1 The
recommendation, among other things, provided a number of legal, administrative, and budgetary
criteria that agencies should examine when determining whether to begin using or expanding
their use of video telecommunications.2
In 2014, the Conference reexamined video conferencing for hearings in order to provide
practical guidance to agencies that want to implement such technology.3 Recommendation 20147, Best Practices for Using Video Teleconferencing for Hearings, concluded by tasking the
Office of the Chairman with creation of a handbook for agencies on the use of video hearings.
This handbook is the implementation of that recommendation. As such, it aims to provide
guidance and advice through concrete and practical recommendations detailing how agencies
may implement or improve their use of video teleconferencing in adjudicatory hearings.
The task of identifying and developing best practices is not an easy one. The plans and
procedures that work for one agency may not work for another. To some agencies, a hearing is a
meeting to discuss the undisputed facts of a situation and find an acceptable conclusion based on
those facts. In other agencies, the facts are disputed and the hearing is adversarial. Procedures
that are appropriate to a Social Security benefits hearing may be ineffective in a Department of
Labor “black lung” hearing. Due to this variance, this handbook will both suggest best practices
for particular situations and explain the foundation for these suggestions. We hope this style of
presentation will allow agencies to better understand the recommendations and modify them to
fit their individual needs. Of course, while we believe that video telecommunications brings
great promise to administrative law, it is like any technology. Sometimes, the best use of any
technology may be not to use it. This handbook can assist agencies in determining what is best
for them and how to effectively use technologies they determine to be helpful in the appropriate
contexts.
The Administrative Conference retained the services of the Center for Legal and Court
Technology (“CLCT”/Courtroom 21), located at Marshall-Wythe Law School at the College of
William and Mary, to prepare this Handbook. CLCT is an entrepreneurial public service
initiative of the William and Mary Law School, dedicated to advancing the efficient use of
technology in the administration of justice, and is actively engaged in worldwide consulting on
the design and implementation of appropriate technology in courtrooms and hearing rooms.
1

See Admin. Conf. of the U.S., Recommendation 2011-4, Agency Use of Video Hearings: Best Practices and
Possibilities for Expansion, 76 Fed. Reg. 48,795 (Aug. 9, 2011), available at http://www.acus.gov/recommendation/
agency-use-video-hearings-best-practices-and-possibilities-expansion.
2

The term video telecommunications is the technical term for what is commonly referred to as video conferencing
or video hearings. The three terms are used interchangeably throughout this handbook.
3

See Admin. Conf. of the U.S., Recommendation 2014-7, Best Practices for Using Video Teleconferencing for
Hearings, 79 Fed. Reg. 75,119 (Dec. 17, 2014), available at https://www.acus.gov/recommendation/best-practicesusing-video-teleconferencing-hearings.

1

MAKING THE PROJECT A SUCCESS
One of the realities of the world of adjudication is that too many technology projects fail
to meet the need for which they were created. The major reason for this is that most technology
projects are not planned well enough to fully identify the need, and therefore miss the mark.
Albert Einstein is credited with saying, “If I had one hour to save the world, I would spend 59
minutes defining the problem and one minute fixing it.”
How do we fully plan a technology project? It begins with a methodology called the “5
Whys.” You first name the problem and then keep asking “Why” until you have an answer that
technology can meet. An example might be:
 Why are our hearings so backed up? – It is difficult to schedule and get all parties
together.
 Why is it so difficult? – Our adjudicators have to travel to the location and with
travel time and delays, the number of cases they can hear is limited.
 Why do the adjudicators have to travel? – The adjudicator is in Washington, D.C.,
but the people they serve are not.
 Why can’t we reduce or eliminate travel time and delays? – We can through use
of video conferencing.
 Why don’t we do that? – The answer to this is often because we never have or we
are uncomfortable with it.
This example demonstrates the process and can be adapted for any problem solving
exercise.
Is technology the answer? The answer is yes, no, or maybe. There are situations where
technology is the answer. If the problem is traveling, then remote hearings via video can
eliminate the problem. If the problem is sharing a case load with another office, then again
remote hearings via video are an option. If distance and case sharing are not the issues and the
people involved are all local, then video conferencing might not offer an advantage. Only the
individual agency can evaluate the need and determine what will meet that need.
Once the need has been determined, the next step is to plan the project implementation.
A number of questions need to be asked and answered before buying the technology, including:
 How will this effect existing work flow?
 What are our clear goals?
 What are the priorities for this project?
2

 What is the downside of this project?
 Who are all the stakeholders and have they been given the opportunity to voice
their opinions?
 Have these opinions been taken into account in setting the project parameters and
goals?
 Do we have all the resources to fully implement the project?
 Do we have a clear leadership plan for the project?
 How does this affect our 5-year / 10-year plans?
 How will we sustain and support the project?
Although there may be many other questions to be asked, these provide a sample of what
needs to be determined before implementing a technological solution. Most of the work is setting
the course by defining the need and planning the project.
The next step is to install the equipment and prepare to use it. During this phase, it is
critical to communicate with all parties involved. It is normal to have to make adjustments to the
scope of a project at this time. Any alterations should move toward the defined project result.
Too many projects have had the final result changed by decisions made during installation. It is
imperative to keep the focus on the desired end result throughout installation in order to
meet the goal and answer the need that started the project.

3

TECHNOLOGICAL PLATFORMS
In order to better understand the benefits of video telecommunications, it is important to
understand what video telecommunications are and how the technology works. The following is
a brief description of the technology, the various components of a video telecommunications
system, and several issues that arise with the use of these systems.
A. What is Video Conferencing?
The term “video conference” refers to the use of video and audio transmission devices
which allow people in different physical locations to communicate by seeing and hearing each
other. Since people communicate through their facial expressions and body language as well as
through their words, video conferencing gives the user the ability to interact with another just as
they would in person, while also taking advantage of the benefits of remote communication.

Picture courtesy of Polycom

In the past, there were problems with different manufacturers’ equipment communicating
with outside equipment, but today, under current telecommunications standards, these diverse
systems can now communicate with just each other. The International Telecommunications
Union is responsible for generating worldwide “recommendations” for telecommunications. The
H.3xx series are recommended for video conferencing and include the protocols for coding audio
and video, multiplexing, signaling, and control.

4

Type

Description

H.320 Narrow-band V/C over circuitswitched network

This is an umbrella type recommendation for
sending multimedia (audio/video/data) over
Integrated Services Digital Network (ISDN)
based networks.

H.321 Narrow-band V/C over Asynchronous
Transfer Mode (“ATM”)

An ATM network is designed to carry a
complete range of telecommunications and
computer data networks over a managed
switch system. The network is designed to
handle high data packets as well as voice and
video data.

H.323 Narrow-band V/C over non-guaranteed
quality-of-service packet networks (Internet)

A packet service network is a type of data
network that groups all transmitted data
(regardless of content, type, or structure) into
blocks or data, called packets.

H.324 Very narrow-band V/C over the
general (dial-up) telephone network

This type of communications uses regular
analog telephone lines.

These standards make it possible to call any other system that has the ability to
communicate on the same standard, thus making video conferencing simpler and more reliable.
In many respects, a video conference call today is no harder to make than a telephone call.
In order to understand how a video conference system works, one must be able to
recognize the parts of a video conference system and understand their respective functions. The
parts of a video telecommunications system include:


A codec is a device capable of encoding or
decoding a digital data stream and is the “heart” of
a video telecommunications system. The word
codec is a combination of “compressor/decompressor” and “coder-decoder.” This device
converts the audio and video signals into a digital
signal, which is in turn transmitted to the far-end. For example, a codec converts the
audio and video signals from an adjudicator’s hearing room into a digital signal that is
transmitted to a party’s location (i.e., the far-end). The codec at the far-end converts
that digital signal back into audio and video signals for display. Some video
telecommunications systems use a piece of hardware for this function, while other
systems use software on a computer. Both methods accomplish the same goal.

5



A camera is a device that captures images in the room. The
camera is the eye of the system. If it cannot see the object,
the transmitted image is poor or non-existent. Cameras have
a movable lens (zoom) and a sensor. This sensor, a chargecoupled device, measures a light panel of tiny light-sensitive
diodes called photosites. Each photosite measures the amount of light (photons) that
hits a particular point, and translates this information into electrons (electrical
charges). A brighter image is represented by a higher electrical charge, and a darker
image is represented by a lower electrical charge. The camera also includes a housing
that is capable of moving, referred to as tilt and pan, for vertical and horizontal
movement.



The video conference system includes at least one
display. This is a device that shows the video image
from the far-end of a video conference. Some system
designs call for two displays; one to show the person (or
persons) at the far-end and the second display to show
video data or evidence that is being presented.



Microphones are devices that capture the sound from either end
during a conference. As the camera is the eye, the microphone is the
ear; what the microphone cannot hear will not be transmitted.



Speakers are the devices that project the sound from the other end of
a conference. They can either be mounted on the displays or located
in another form in the room.

It is important to remember that the video product is only as good as its weakest link.
Having quality components and sufficient bandwidth (a measure of the rate of data transfer
measured in bits per second) is the only way to guarantee a good video conference signal.

B. Methods of Transmission
The two most common methods of communication are through Integrated Services
Digital Network (“ISDN”) and Internet Protocol (“IP”). ISDN was the initial method of
transmission and is essentially a telephone call type of connection. IP has become the universal
standard for video conference and modern telephone communications due to ready availability of
high bandwidth internet connections and low cost.

6

1. Integrated Services Digital Network
ISDN is a digital communications network providing transmission rates in multiples of
64kbits per second. Typically described as 2B + D, Basic Rate ISDN (“BRI”) logically uses two
64kbits/sec data channels (B channels) and one 16kbits/sec signaling channel (“D channel”).
ISDN is not the single global standard. Within Europe, EURO-ISDN is used almost exclusively.
Some countries even have their own types of ISDN, all of which are based, to a varying degree,
on ISDN. This is important because differences with various forms of ISDN communication
cause many video telecommunication problems and should be kept in mind if conducting a video
hearing with someone in another country.
ISDN cabling usually connects to the system using an 8-core straight-through cable
which is terminated with an RJ–45 jack at each end. The cable is terminated so pins 1, 2, 7, and 8
are used by ISDN to provide a power source for ISDN devices such as ISDN telephones; pins 3,
4, 5, and 6 carry the transmit (“Tx”), and receive (“Rx”) balanced pairs required for data
communications.
2. Internet Protocol
IP is the video transmission carried over normal internet infrastructure. The difference is
the parts of the system that allow it to function. This standard is universal, allowing any device to
easily communicate with other devices. The parts of an IP-based system are terminals,
gatekeepers, gateways, and multipoint control units.
a. Terminals
The terminal is the transmitting and receiving component of a video conference system
that supports video and audio. The transmitter includes a digital imaging and processing device
(coder) and the receiving unit includes a data processing unit and a display generator (decoder).
This is the codec’s main function.
b. Gatekeepers
A gatekeeper is a component of H.323 that is responsible for managing other parts of an
H.323 network. Gatekeepers are typically software products that reside on a server in the
network. Their responsibilities include bandwidth management of incoming or outgoing calls,
call admission to accept or deny calls, and zone management. The H.323 terminal must make use
of the gatekeeper’s services if the gatekeeper is present on the network.

7

c. Gateways
An H.323 gateway is required to perform the translation if there is a need for an H.323
terminal to communicate with another terminal on an H.320, H.324, or analog network. These
components typically have ISDN and IP network connections and support the translation
between these two networks. Typically, codecs have built-in gateways with minimal features.
d. Multipoint Control Units
The multiple control unit (“MCU”) controls conferences between 3 or more terminals.
The H.323 MCU may be a separate component or may be incorporated into a terminal.
C. Standard Definition vs. High Definition Video
Standard definition (“SD”) video is the term for low resolution video. This is normally a
resolution of 480 lines and produces a 4:3 aspect ratio. In simple terms, this is the television
video we grew up watching.
High definition (“HD”) video is a higher resolution than standard video and normally has
a current resolution of 720 to 1080 lines of resolution and a 16:9 aspect ratio (wide screen).
Again in simple terms, this is the television of today.
This difference is important because most current video conference systems are designed
for high definition. The increased resolution provides much improved visual content and quality
and so requires more bandwidth than a standard video conference.

8

D. Video Conference vs. TelePresence

Video conference equipment manufacturers have revamped their equipment lines and moved to
HD video conferencing as a standard. The base models are referred to as HD video conference
while the higher-end equipment is considered TelePresence. HD video conferencing uses high
quality camera optics and digital audio/video to greatly enhance the quality of the picture and
sound of the call. TelePresence refers to a set of technologies that are designed to make all
participants feel as if they are present in the same room. TelePresence provides the users’ senses
with stimuli to simulate the feeling of presence in that other location through position,
movements, actions, voice, and other stimuli. For example, if a adjudicator, representative, and
party are in one room and a witness is at another location, the camera will move in order to focus
on whoever is talking—the adjudicator, representative, or party—just as one would move one’s
head toward the speaker in person. The witness, though participating remotely, will have an
experience similar to one he or she would have in person.
The major difference between HD video conference and TelePresence, is the technology
involved within each method. With both video conference and TelePresence, the cameras have
greatly improved in quality and performance, allowing the user to see the objects even more
closely than if they were physically in the room. The audio electronics have also improved with
better acoustic echo cancellation methods, vastly enhancing the sound quality on both ends of the
conference. With TelePresence, multiple cameras in the room and highly advanced digital
electronics provide the visual and audio stimuli that mimic actual presence within the room. If a
person on the left speaks, the other images “turn” toward the speaker and the sound comes from
the “left,” just as if the person was in the same room. The room designs are developed to
contribute to the experience.
Current generation video conference
equipment is also less expensive than previous
generations. The real cost increase is found in
bandwidth. Basic HD video conference equipment
requires a minimum of 1.2 megabits per second
(Mbps) for a single point-to-point conference. To
provide for a decentralized multi-point between four
end-points (the normal capability for most systems)
the bandwidth requirement would be four times
greater than the bandwidth required for the “host” system (5 Mbps). This is quite a capacity
9

increase from the current 384 kilobit per second (Kbps) or 768 Kbps currently used by many
government agencies, but it is critical to provide the quality of service needed in hearing rooms.
E. Point-to-Point vs. Multi-Point Calls

A point-to-point video call goes from one location to another location. It involves just two video
conference systems. A multi-point video call is a call involving several locations and video
systems. Most current video conference codecs can call three other locations using the MCU
built into the codec. In order to connect to more locations, an outside bridge must be used. A
bridge is simply a larger MCU that can connect multiple locations and networks.

10

Multi-point calls also require more bandwidth. If a point-to-point call requires 1.2 Mbps, then a
four-point call requires a bandwidth of 5 Mbps to maintain the same quality.

Some federal agencies require all calls to go through their bridge. This is mainly for security
purposes. While security is important, this method can cause quality issues and transmission
delays. It can also create scheduling issues and delays if there is too much traffic on the bridge.
F. Choosing the Correct Equipment
There is a wide variety of video telecommunications equipment available today. Systems
range from tablets to complex multi-camera installed TelePresence systems with multiple
screens. When selecting the appropriate equipment, one must first think about the type of
proceeding the technology is meant to serve, as well as the desired result.
1.

Video Screen

The first and perhaps most fundamental factor is the video screen. The screen must be
large enough to see the video image clearly. If a single adjudicator needs to view a single video
image, a small desktop display should be sufficient for this use. For example, one adjudicator
had an issue with his display, complaining that the images were hard to see and he could not
clearly see the party. Upon further discussion, it was learned that the image was a multi-view of
four sites, which meant the adjudicator only had the party on a quarter of a 17” screen. While a
multi-view image was inadequate, the adjudicator could see the image clearly on the full screen.
11

If a multi-view image is needed, then a larger screen is required. A basic rule of thumb is that the
image should be close to life size. This would mean that, in a 300-500 square foot hearing room,
a 50”-60” display would be required, to create the same size image as if the adjudicator were
physically present in the room. Therefore, the agency should consider the video image and the
room size before purchasing the displays or video systems.
2.

Location

The second factor to consider is the location of people in the room. This determination is
necessary to establish the camera sight-line and to ascertain the number of cameras required.
When placing a camera in a room, the camera needs to face the person who is speaking. This setup is imperative to promote good communication. When one person speaks to another in person,
they make eye contact. With video, the camera must be placed where it will achieve the same
result, which is why most manufacturers of video telecommunication systems place the camera
on the monitor. This set-up becomes potentially tricky in a hearing room because many of the
positions are at opposing angles. For example, a hearing room had recently installed a video
system. The system was placed on a side wall so all people in the well could easily see the
displays. The unit had a single camera which was aimed down the center of the room. When the
adjudicator or attorney spoke, it appeared as if he were not looking directly at the person on the
far-end. To address this kind of issue, the agency could add a second camera to provide for
multiple angles. The agency could also have connected the camera control to the audio system to
allow the camera to respond to whoever is speaking and pan between angles accordingly.
Although the details may vary, the best practice is to analyze the room and the video camera
shots before purchasing a system.
3.

Audio System

A good audio system is also imperative. Concerns involving audio arise more frequently
than any other concern. While all video telecommunications systems come with some form of
microphone and speaker system, most are designed for a limited area. If working from one’s
desk, the built-in system should be sufficient. However, in a hearing room, where multiple
people sit in different locations and at different distances from the unit, the built-in system is
insufficient. With the exception of a small room or office, most agency hearing rooms will
require an audio system connected to the video telecommunications equipment.
Again, the best practice for audio is to analyze the room and provide microphones for
each participant’s speaking location in the hearing room. Each microphone should be connected
to an audio processing device that provides echo-cancellation to reduce echo and improve sound
quality. The room should also provide sufficient speaker coverage so that all participants can
clearly hear the person on the far-end of the video call. Normally, the speakers on the display are
insufficient to cover any but a small room.
4.

Recording System

When purchasing a video telecommunications system, it is also important to consider
how the record is captured. Not all systems allow for audio output to a recording system. If the
12

agency uses an electronic form of record capture, the equipment must be designed to work with
the room’s audio system or, at minimum, to connect to the recording system. If the agency uses a
court reporter (either stenographic or voice-writing) the video system must be configured so the
reporter can clearly hear and see the video conference.
5.

Codec

The “heart” of the video conference system is the codec. Most current codecs are
designed for HD video transmission, which means they are capable of providing high quality
video image when connected to a HD camera and display. Given the current video
telecommunications industry standards, virtually any recently produced video conference codec
can provide a more than sufficient video image. For example, many agency adjudicators spoke of
poor quality video and fuzzy pictures. This is most likely not the codec’s fault, but is attributable
to another factor in the video transmission chain, such as low amounts of bandwidth. When
selecting a system, usually the codec is matched to the other components. Deciding which codec
to purchase will depend on how many other locations will be connected at one time (bridging),
and whether the connection will involve ISDN and/or IP-based communications.
G. Implementation
Having the best equipment in the world does not guarantee success. How the equipment
is installed and the bandwidth on which it will run are mission critical elements of making a
useful and problem-free video telecommunications system. Installation of video
telecommunications equipment involves correctly placing the equipment in the room and
connecting it to the other audio and video systems (if any). Installation quality is both a
performance and a safety issue.
Over the years, some installations have created problems for agencies. The installers
failed to secure wiring or, in some cases, even equipment, to walls and other room structures.
Wires were put in plastic cable covers and placed under parties’ chairs. In one reported case, a
person tripped on these wires, fell, and was injured. Obviously, loose wires that may be easily
broken or disconnected can lead to technical failure. The lack of effort to secure the wires
demonstrates poor quality installation practices. In the past, too many vendors used a “drop-andrun” installation method. Equipment was brought in and placed as quickly as possible with no
standardization. For example, wall-mounted equipment was not secured to the wall, wires were
placed on the floor in haphazard ways, and displays were placed or mounted in locations that did
not allow proper personnel movement and passage space.

13

In order to prevent this, agencies should adopt installation standards requiring that all
equipment and cabling be secured properly. Here is an example of such a standard provided by
the Social Security Administration (“SSA”):
Normal New Installation and Renovation Installation Standard:
All wires and cables must be secured to millwork, tables, walls or other non-movable
support materials. Under tables, they must be secured to the bottom of the table in a
“cabled” manner that will not allow wires to hang down. If wiring has to cross a floor
area, it must be routed to a low traffic area and covered with appropriate floor cable
molding that is secured to the floor.
All VTC cables will go up the wall, above the ceiling, and down the wall to the mixer.
Under no circumstances shall any wiring cross under the client, representative, or expert
area of the table(s).
An Alternate Installation Standard:
All wires and cables must be secured to millwork, tables, walls or other non-movable
support materials. Under tables they must be secured to the bottom of the table in a
“cabled” manner that will not allow wires to hang down. If wiring has to cross a floor
area, it must be routed to a low traffic area and covered with appropriate floor cable
molding that is secured to the floor.
If all VTC cables cannot go up the wall, above the ceiling, and down the wall to the
mixer, an alternate path is to follow the wall to the raised platform face and then follow
that face to the Reporter area and then on to the mixing device. If this is done, the cables
must be secured to the floor molding (or placed behind it) so that it is secure. Stick-on
cable mounts are not acceptable; mounts must be secured to the wall. Again, under no
circumstances shall any wiring cross under the client, representative, or expert area of the
table(s).
H. Bandwidth
Bandwidth is an issue for many agencies. Complaints about long delays, poor quality
images, weak audio, and many others can be traced to low bandwidth. The codecs of today are
capable of HD video, but that capability requires sufficient bandwidth to transmit HD video.
A simple way to understand what bandwidth means to video conferencing is to compare
bandwidth to a garden hose. If a garden hose is connected to one sprinkler, a certain amount of
water is produced from that one sprinkler. If three more sprinklers are added to the first, a bigger

14

hose is required to produce the same level of water out of each sprinkler. If the size of the hose
does not increase, each sprinkler will only dispense one quarter of the amount of water that
would be dispensed with only one sprinkler.
There are some who object to adding additional bandwidth, claiming that it would cost
too much. They indicated that the past usage did not warrant the additional cost. That
observation sounds logical, especially in these times when budgets are restricted. However, if the
agency plans to increase its use of video in the future and fails to increase the bandwidth, that
decision could lead to a system crash in a very short time. If there is one predictable factor, it is
that network requirements and the need for increased bandwidth will be necessary for all
agencies in the next several years.
All videoconference manufacturers are moving toward HD, and while the systems will
allow connections at lesser bandwidth, most new equipment is designed for HD. The current
bandwidth requirement for HD is 1.2 – 1.5 Mbps. Even Skype has an HD version requiring 1
Mbps. In a video conference study for a Texas court system to allow adjudicators and doctors to
evaluate incarcerated defendants, the participants used 5 Mbps at each location to provide the
quality and performance required to clearly see and connect the detention center, hospital, and
courthouse on the same video call.
Dedicating large amounts of bandwidth may require increasing the size of the network,
which unquestionably presents significant costs. However, the cost of failing to provide enough
bandwidth is poor quality performance from the video conference equipment. This provokes
complaints about poor quality video. One adjudicator told us that he could clearly see a scar on a
person’s arm in person but could not via video. The picture was fuzzy because of insufficient
bandwidth.

15

HEARING ROOM ENVIRONMENT FOR OPTIMAL VIDEO
The room environment in which the video telecommunications system is installed is as
important as the equipment itself. A wide variety of issues can be addressed with proper lighting,
acoustics, room colors, and air handling systems. The video conference industry has conducted
many studies on how to use this environment to enhance video experience and performance. The
high-end TelePresence rooms exemplify this research. The following are short explanations of
industry recommendations:
A. Lighting
The lighting design used for rooms that involve video telecommunications is critical for
several reasons. Participants in the room must be able to see written documents, video monitors,
and each other clearly without glare. The lighting, which is the most critical factor for color and
temperature, must also provide proper illumination for the video camera used in video
conferencing. Indirect lighting should be used exclusively to ensure that there is even
disbursement of light without “hot-spots.”

Unfortunately, the vast majority of hearing rooms do not have proper lighting for video
camera use. This lighting situation causes poor visual quality at the other end of the video
conference. Perhaps the main issue is that these rooms were designed for an office environment
rather than a video conference environment. In his article “Lighting for Teleconferencing
Spaces,” James Robert Benya states,
Video teleconference rooms are among the most difficult spaces for which
to design lighting. They combine the bright illumination requirements found
in TV studios with the need for a darkened environment to allow viewing a
video display screen. Making both possible at the same time is why special
lighting systems and techniques must be used.4

4

James Robert Benya, Lighting for Teleconferencing Spaces, LUTRON ELECTRONICS, INC., 1998, available at
http://asia.lutron.com/grafikeye/casestdy/366657Teleconferencing3.pdf.

16

Design is critical to providing adequate lighting. Fortunately, many design requirements can be
adapted from normal video conference rooms, such as those used in the corporate world.
Fluorescent overhead lighting is normally found in hearing rooms, and while it was
designed to illuminate documents and materials on work surfaces, they can cause shadows to
appear on a person’s face. Lighting placement is important so that it does not create glare on
computer monitors. Lighting should be placed to achieve a well dispersed, horizontal, ambient
light throughout the room and provide even coverage throughout the room. The lighting fixtures
should be reflective and provide indirect lighting to ensure that there is even disbursement with
no “hot-spots,” such as those that may be caused by mixing direct and indirect lighting.
Light cast on a face should be at a 45 to 60 degree angle and originate from
multiple locations to minimize shadowing around the eyes and chin. There should be 400
to 500 lux on the faces of the participants on a vertical plane. The usual color temperature
of the lighting used for video should be between 3,000 to 3,800 degrees Kelvin. (Indoor
light setting for broadcast cameras is 3,200 degrees Kelvin.) A color of 3,500 degrees
Kelvin is considered necessary to enhance skin tones.

Incandescent quartz halogen light sources are the most popular for video
production lighting. Agencies should not use low energy florescent lights that operate
between 30 and 50 kHz. These can create flickering that is visible to the camera. High
frequency electronic ballasts are required for video room lighting. When used, there will
be no light flicker to interact with a video camera.
To improve screen contrast and image sharpness, room surfaces around the screen should
be dark and shaped to shield the screen from ambient light. The dark finish on adjacent surfaces
prevents the screen’s own light from being diffusely reflected onto itself. In other words, even
coloring and architectural design are essential in achieving good screen image quality.

17

B. Noise Transference
The spaces for hearings vary by design and agency needs, but all have certain similar
requirements. Sounds within the room must be confined to that space in order to ensure
confidentiality. Sounds outside of the space must be kept out so that they do not detract or
interfere with the proceedings.
When possible, the rooms should be located in the inner area of the office space and not
along exterior walls or windows. This will reduce outside noise transference. The room should
not be located adjacent to any noise or vibration producing elements, such as elevators (shafts or
machine rooms), mechanical rooms, restroom plumbing walls, or high traffic doors or corridors.
The construction of the space is different from most conventional office spaces in order
to maintain confidentiality and minimize noise transference. The design of a room for optimal
acoustics is a science unto itself and requires significant engineering using the specifics of a
given space. Walls should extend from floor slab to ceiling slab and should be sealed with
caulking on both the top and bottom, leaving no gaps from the concrete of one floor to the
concrete of the next. Wall construction for hearing rooms should use staggered studs with wall
cover material connected to only one set of studs. This “offset” of the studs will eliminate
mechanical coupling (vibration) between hearing rooms. Wall construction should provide a
gypsum board thickness of 5/8 inch, at minimum, with a preferred thickness of 1 inch. A single
layer of 1/2 inch gypsum board bonded to another layer of 1/2 inch gypsum board creates an
ideal surface to subdue mechanical coupling between the layers of the wall. Wall space may be
filled with an absorption layer, such as fiberglass dense batting or mineral rock wool of 4 to 6
inches (the equivalent of R-11 to R-13). This absorption layer should be placed in the wall and
should not be compacted to improve efficiency. This should increase the minimum sound
transmission class (“STC”) rating of 55 to 65, which is better for the control of re-reinforced
sound. Walls should, at minimum, have an STC rating of 45. Duct, pipe, or other penetrations
should be properly sealed. Duct silencers should be used as required to ensure the required
minimum STC of 40. Recognizing that we do not live in a perfect world, attention should be
given to achieving these standards as closely as possible within the constraints of available
facilities. These standards should be incorporated in any new construction.

18

Carpets absorb sound. When possible, use carpets made of natural fibers, which are more
absorbent than synthetic fibers.
The ceiling is a critical plane for sound control. Acoustical ceiling tiles help to absorb and
diffuse sound within the room. Ideally, a 1-inch thick compressed dense-core fiberglass tile
should be used. A blanket of at least 6 inches of un-faced dense fiberglass batting or mineral rock
wool (the equivalent of R-15 to R-19) should be installed above this tile. Where hard ceilings are
used, such as gypsum board or plaster, the final surface should be treated with an acoustic
coating.

Ideally, about 50% of the surface area of the walls should be covered by sound absorption
panels. It is recommended that at least one of the two opposing parallel walls should have
absorption panels. Furthermore, dispersing the absorption panels throughout the face of the wall
is generally more effective than clustering them together. This practice will reduce the ambient
room noise and echo that may otherwise detract from the video conferencing and audio record.

The doors should be solid core without louvered openings in order to provide a minimum
STC rating of 40 to 55. The door should include a door sweep and gaskets surrounding the door
closure area to help maintain the STC requirement.

19

C. Room Décor
The décor of a hearing room can greatly affect the video conference and hearing
experience. The electronics and optics of a video conference system “build” the image from a
blue/gray reference image; certain colors, textures, and decorations can have a negative effect on
the video product even though they look esthetically pleasing in person. Wall finishes, artwork,
furniture, and other fixtures in the camera’s field of view should be neutral in color. When there
is a minimum difference between the room background and the reference image color, the codec
has an easier time converting the images into a digital format, which ultimately results in better
video quality at the far-end. In general, light shades of gray or blue work best with cameras.
White paint should be avoided because it creates too much contrast. White paint can also literally
erase the faces of participants with darker skin tones from the camera’s view. This phenomenon,
mixed with poor lighting may cause problems in some hearing rooms. Wall finish should be
semi-flat or eggshell for low reflection. The floor usually isn’t seen by the camera, but it is best
to keep the floor covering relatively dark, to reduce glare.
The furniture should not include dark colors, patterns, or bold woods, as these cause
negative effects similar to those caused by dark wall colors. Dark walnut and dark cherry colors
should be avoided, while medium tones both present a “judicial” appearance and do not
adversely affect image capture. The table and furniture color should differ from the wall color in
order to provide contrast, which better enables the camera to distinguish among the different
room surfaces. Because glossy table surfaces can produce a glare, the table should have a nonglossy finish.
D. Sight-Lines & Viewing People
As already mentioned, the ability to clearly see parties in a video hearing is mission
critical. One important method of improving a video hearing is to ensure all sight-lines are
without obstacles. Monitors and other materials can block a person’s view of another, just as
they can in an in-person hearing. The room should be clear of any objects between the camera
and the parties.
The camera positioning should also be adjusted so that the camera image covers the same
image as though the party was physically in a hearing room. That means if you can see the
person from the waist up in a witness stand, the far-end camera should be adjusted to provide the
same view. Even if an adjudicator uses a desktop video system, the unit should be placed so the
image appears the same as the in-person hearing room. In other words, a desktop video system
should be placed close to the adjudicator, not across the room.
There are a number of reasons why an image may be unclear, including:


The lens of the camera is dirty. Normal maintenance of a system includes
cleaning the lens of the camera. If the lens is not regularly cleaned, the image
quality will suffer, just as if your glasses were not clean.

20



The lighting in the room is insufficient. By adding proper lighting, and in some
cases additional special lighting, it will be possible to distinguish the facial
features of all participants regardless of skin tone.



The bandwidth is insufficient. By increasing bandwidth, video images will change
from being fuzzy or pixelated to clear and crisp.

E. Audio Issues
Good audio is essential to communication. The video can fail during a video hearing and
communication can still proceed to some degree. If audio fails, the session has to stop. The first
best practice with audio is to have each person speak directly into a microphone. Think of the
microphones as the “ears” of the system, only what they hear can be transmitted. Too many
hearings have been unsuccessful because a party moved the microphone too far away and the
participant’s voice could not be picked up by it.
A good practice is to always test the call before the hearing. Even if the site has been
called many times, quality can vary from call to call. Sometimes establishing a quality
connection requires disconnecting and recalling the site. This is true for video as well as audio.
Agencies should be aware that individuals with a hearing impediment may not be able to
understand the audio. While it is true that the video conference equipment cannot correct this
problem, a hearing assistance system can. Many courtrooms have American with Disability Act
compliant hearing assistant systems already installed and connecting the video system to it is just
a matter of connecting into the room audio system. For rooms without the hearing assistance
equipment, such equipment can easily be added to an audio output on the video conference
system.

21

TRAINING
The educational, business, and medical worlds have been using video conferencing for a
long time as a proven method of enhancing communication and reducing costs. There have been
many studies conducted in an effort to improve quality and performance. The most common
issue that causes poor quality video conference experiences is operator knowledge. “Operator
error” occurs when the user makes a mistake, often because they do not understand the way the
video system works.
For example, an adjudicator complained about a person monitoring their video hearing.
Upon visiting the hearing room, it was found that the screen was
showing a picture-in-picture split screen (“PIP”). The near-end
camera zoom was pulled back (“zoomed out”) so far that the
image seen by the far-end contained only a small head in the back
of the room. The “person on the screen who was monitoring” was
actually the adjudicator’s own image on the screen. This also
explained why the people at the far-end of the video
telecommunication could not clearly see to whom they were
talking. When we mentioned this to the adjudicator, he responded
that he had no idea what that screen was or how it got that way. He also did not know how to
work the camera. When we explained what it was and how to adjust the camera, he was
delighted, and the people at the other end could then see the adjudicator clearly. This is presented
not to imply a failing on the part of the adjudicator, but to show an obvious need for basic
understanding and training that must be considered if video conference equipment is to be used
successfully.
Support for video conference equipment is crucial to successful long term use.
Support can include simple operator training, normal maintenance, problem troubleshooting, network management, and even equipment repair. This does not necessarily
mean that a user agency must hire professional electronic engineers, but the agency does
need to balance the number of video systems used with the amount of normal support
required. Most corporations, depending on size, use a combination of inside support
personnel and vendor support.
Agencies seldom have trained, dedicated support personnel for the video
conference equipment. The technology support personnel are normally required to
support IT, telephones, copiers, and other office equipment, as well as the video
equipment. This varied type support is perfectly acceptable. Depending on the size of the
agency and the number of video systems deployed, there are a number of options for
employing and using support personnel. Some larger agencies, such as SSA, have support
personnel dedicated to supporting the technology because of the large number of video
systems the agency uses.
All video conference users require training and technical support. The root of most video
equipment problems stems from the absence of these two key things. Being familiar with the
22

operation of video conference equipment and how to basically maintain and support it eliminates
most operator-related issues.
Each agency should ensure they have adequate training models. If they don’t, they should
develop, supplement, or replace current materials. Materials should include basic information for
normal users and advanced information for support personnel.
A. User Support
The basic training model should include an introduction to video conferencing and how it
works. For example, the topics to be covered could include:


What is a Video Conference?



What is the Value of Video to Your Hearing?



Video Conference Etiquette
o Use the picture-in-picture “near side” view function to see how you will appear to
those on the far-end.
o Ensure you are looking at the monitor when you talk.
o Speak into the microphone so you can be heard clearly.
o Use visual signals to improve communications.



Video Conference Equipment Parts and Functions



How To
o Place a video call
o Receive a call
o Adjust the camera (both near and far-end)
o Adjust the audio
o End a call



Basic User Level Trouble-Shooting Techniques and the Support Resources
Available to the User

Much of the training will be equipment-specific, so several versions may have to
be provided based on the various models of video conference equipment used in the field.
Another way to eliminate operator issues would be to create reference charts.
These short, two to four page “cheat-sheets” could be kept with each video conference
system and provide basic system operation directions. Topics could include:


Placing a video call



Receiving a call
23



Adjusting the camera (both near and far-end)



Adjusting the audio



Ending a call



Other normal operational issues



Trouble-shooting techniques in the event the equipment is not working

B. Support Training
The support personnel training should include more advanced material including:


Normal equipment maintenance



Advanced trouble-shooting



How to record issues and address recurring problems

For support personnel, it is advised that the following training be developed by each
agency:


Send support personnel to manufacturer’s training for the specific equipment
installed.



Have technical manuals available for each location’s specific equipment.



If the agency has internal support, devise a procedure for placing a trouble call.



If the agency does not have internal support, have a method in place for getting
outside technical support.

24

FEEDBACK FROM PARTICIPANTS
As use of video telecommunications grows and changes, it is important to make
procedural and operational improvements constantly. As with everything in life, there is always
room for improvement. Each agency should develop a method of feedback, by which users and
participants can communicate recommendations, issues, and concerns.
The simplest method might be to assign one person in the technology group to collect this
information. This person could in turn bring this information to the appropriate groups or persons
in his or her agency. Technology support personnel should handle technical issues. Procedural or
functional recommendations should be presented to the chief adjudicator or administrator, as
decided by the particular agency.
Additionally, this feedback should be periodically shared with the Office of the Chairman
of the Administrative Conference so that it can make changes to this handbook and communicate
best practices to other agencies.

25

GLOSSARY OF TERMS
CLCT would like to acknowledge the assistance of Biamp Products, Beldon Cable, Extron Electronics,
Shure Brothers, The Light Brigade, and West Penn Wire for their assistance in compiling this list of
terms.

A
Acoustics - The characteristics of a physical space (room) and how it affects the sound within it.
Adjudicator – One—either an administrative law judge or a non-administrative law judge—who makes a
decision in an administrative adjudicative proceeding.
Audio Visual (A/V) - Industry term for audio/visual, or audio/video.
Air Handling System - This is a formal term for air conditioning, heating and ventilation systems used in
buildings.
Ambient - Conditions that exist in the environment of the cable; conditions existing at a test or operating
location prior to energizing equipment (e.g., ambient temperature, ambient light).
Analog - A continuously varying action, or movement, that takes time to change from one position to
another; standard audio and video signals are analog; an analog signal has an infinite number of levels
between its highest and lowest value. (Not like digital, where changes are by steps.)
Aspect Ratio - The relationship of the horizontal dimension to the vertical dimension of a rectangle; in
viewing screens, standard TV is 4:3, or 1.33:1; HDTV is 16:9, or 1.78:1; sometimes the “:1” is implicit
making TV = 1.33 and HDTV = 1.78.
Audio - 1) A term used to describe sounds within the range of human hearing (20 Hz to 20 kHz). 2) Also
used to describe devices which are designed to operate within this range. 3) Of or concerning sound,
specifically the electrical currents representing a sound program or the sound portion of an A/V program.

B
Bandwidth - A frequency range, or “band” of frequencies between the limits defined by the “half power
points,” where the signal loss is -3dB; in audio and video, this band of frequencies that can pass through a
device without significant loss or distortion; the wider the bandwidth, the better the quality that results,
such as sharper picture, better sound, etc.; the higher the bandwidth number, the better the performance
(300 MHz is better than 250 MHz; when a signal passes through a path with more than one device
(including cables) the limiting factor (bottleneck) in that path is the device with the narrowest bandwidth.

26

Black - The darkest visible surface; created by the absorption of all incident light and color; in video, the
transmission of horizontal and vertical sync signals without picture information.
Black and White - Monochrome (one color) or luma information; in the color television system, the
black and white portion of the picture has to be one “color”: gray, D6500, 6500 K as defined by x and y
values in the 1939 CIE color coordinate system.
Basic Rate Interface (BRI) - Basic Rate Interface ISDN.
Bridge (or Multipoint Bridge) - A device that allows multiple systems to dial in and participate in a
single videoconference; A data communications device that connects two or more network segments and
forwards packets between them.
Brightness - Usually refers to the amount or intensity of video light produced on a screen without regard
to color; sometimes called “black level.”

C
Cable Modem - A device that enables you to hook up a personal computer to a local cable TV line and
receive data at much faster rates than telephone modems and ISDN lines.
Circuit - A system of conducting media designed to pass an electric current.
Codec (Coder/Decoder) - 1) A device that converts analog video and audio signals into a digital format
for transmission over telecommunications facilities and also converts received digital signals back into
analog format. It may also dial up the connection (like a modem for teleconferencing). 2)
Compressor/decompressor; codecs can be implemented in software, hardware, or a combination of both.
Color Temperature - The color quality, expressed in degrees Kelvin (K), of a light source: the higher the
color temperature, the bluer the light; the lower the temperature, the redder the light.
Composite Video - An all-in-one video signal comprised of the luma (black and white), chroma (color),
blanking pulses, sync pulses and color burst.
Connector - A device designed to allow electrical flow from one wire or cable to a device on another
cable; will allow interruption of the circuit or the transfer to another circuit without any cutting of wire or
cable or other preparation.
Contrast - The range of light and dark values in a picture, or the ratio between the maximum and the
minimum brightness values: low contrast is shown mainly as shades of gray, while high contrast is shown
as blacks and whites with very little gray; also the name of a TV monitor adjustment, which increases or
decreases the level of contrast of a displayed picture; also called “white level.”

27

D
Decoder - 1) A device used to separate the RGBS (red, green, blue and sync) signals from a composite
video signal. Also called an NTSC decoder. 2) The device in a synchronizer or programmer that reads the
encoded signal and turns it into some form of control.
Definition - The fidelity with which a video picture is reproduced: the clearer the picture, the higher the
definition; influenced by resolution.
Digital - A system of data or image values in the form of discrete, non-continuous codes, such as binary;
when data is in a digital format, it can be processed, stored (recorded) and reproduced easily while
maintaining its original integrity.
Digital Signal - 1) An electrical signal which possesses two distinct states (on/off, positive/negative). 2)
Digital signals, such as TTL signals, have only two levels: high/low or on/off.
Display Device - Any output device for presenting information visually; examples include: CRT (cathode
ray tube), LED (light emitting diode), LCD panel (liquid crystal display), or gas plasma; a general term
for a projector or monitor.
Distortion - Any undesired change in a wave form or signal.

E
Encoding - Converting to a code; in video, the combination of electronic elements into one signal.
Ethernet - Institute of Electrical and Electronic Engineers standard network protocol that specifies how
data is placed on and retrieved from a common transmission medium; ethernet has a transfer rate of 10
Mbps forms the underlying transport vehicle used by several upper-level protocols, including TCP/IP and
XNS.
F
Far-end - In videoconferencing, the party or group you are connecting to at the distant site.
Focus - The act of adjusting a lens to make the image appear sharp and well defined; the best possible
resolution of an image, showing the image to be sharp and well defined.
Frequency - The number times a particular event happens per a given time; in A/V, the number of
complete cycles per second of a musical tone or electronic signal, expressed in Hertz (Hz).

28

G
Gateway - A device that interconnects networks with different, incompatible communications protocols.

H
H.320 - ITU-T H.320 is a family of standards developed for video teleconferencing systems using ISDN;
references H.261 (for video); G.711, G.722, and G.728 (for audio); H.221, H.230, H.231, H.233, H.234,
H.242, and H.243 (for control); allows a system from one manufacturer to “talk” to a system from another
manufacturer, just as two different brands of FAX machines can “talk” to each other.
H.323 - ITU standard allowing audio, video and data to be transmitted by way of the Internet Protocol
(LAN/WAN); the umbrella standard defining multiple codes, call control, and channel setup
specifications; basically, videoconferencing over IP.
Hardware - Physical equipment.
High Definition Television (HDTV) - HDTV refers to a complete product/system with the following
minimum performance attributes: a receiver that receives ATSC terrestrial digital transmissions and
decodes all ATSC Table 3 video formats; a display scanning format with active vertical scanning lines of
720 progressive (720p), 1080 interlaced (1080i), or higher; aspect ratio capabilities for displaying a 16:9
image; receives and reproduces, and/or outputs Dolby Digital audio.
Hertz (Hz) - 1) The international term for cycles per second. 2) Unit of frequency equal to one cycle per
second.
High Frequency (HF) - International Telecommunication Union designation for the 3-30 MHz band of
frequencies.

I
I/O (Input/output) - Refers to the flow of information or signals (in or out) with respect to a particular
device.
Image - A reproduction or imitation of a person or thing displayed by any type of visual media.
Integrated Services Digital Network (ISDN) - A digital network available to business or home users for
transmission of voice, video, or data up to 1.5 Mb/s.
Internet protocol (IP) - A set of rules for how data is transmitted from place to place on the Internet. IP
is a connectionless protocol in which data is broken down into small bundles known as packets. Each
packet is transmitted separately, possibly along a different route than other packets from the same
message.
29

JKL
LCD (Liquid crystal display) - A panel that utilizes two transparent sheets of polarizing material with a
liquid containing rod-shaped crystals between; when a current is applied to specific pixel-like areas, those
crystals align to create dark images; the dark areas are combined with light areas to create text and images
on the panel; LCD panels do not emit light but are often back-lit or side-lit for better viewing.
Level - 1) The relative intensity of an audio or video source. 2) A measure of the difference between a
quantity or value and an established reference.
Local Area Network (LAN) - A group of computers and associated devices that share a common
communications line and typically share the resources of a single processor or server within a small
geographic area (for example, within an office building).
Lumen (LM) - A unit of measure for the amount of light emitted by a source; 0.98 Ft-c (foot-candles) of
light covering a surface of 1 square foot.
Lux - The amount of light per square meter, incident on a surface; metric measurement of light intensity
taken at the illuminated surface; one foot-candle (FT-c) = 10.76 lux, or 1 lux = 1 lumen/square meter =
0.093 foot-candles.

M
Mbps (Megabits per Second) - One million bits per second; a unit of measurement for data transmission.
Microphone - A device that converts sounds to electrical signals by means of a vibrating diaphragm—the
signals can then be amplified, transmitted for broadcasting, or used for recording the sounds; a late 17th
century term originally denoting a device for making faint sounds louder.
Modem (Modulator/Demodulator) - A device that puts information on a carrier signal and transmits it
over a (phone) network; the same device receives such signals and demodulates, or separates the
information from the carrier; connects computers with other communications devices through ordinary
phone lines.
Monitor - 1) A TV that receives a video signal directly from an external source, such as a VCR, camera
or separate TV tuner to produce a high-quality picture. 2) A video display used with closed circuit TV
equipment. 3) A device used to display computer text and graphics.
Multiplexing - A video conference term for connecting to multiple locations at the same time.

30

Multipoint - When more than two locations are connected for a videoconference using a bridge; usually
multipoint switching is done by video-follow-audio, such that the person speaking is automatically seen
by the other conference site(s).

N
Network - A network is a method of data communications between computers.
Noise - Any unwanted signal, such as in audio and video that adversely affects the quality of the picture
or sound.

O
Output - A product or operation which goes to some external destination, such as another device, a video
screen, image or hard copy; the signal derived from any audio or video device; the physical connection
that delivers the result of what the device does, such as an output connector carries the output signal.

P
Packet - A collection of network data sent at once from one network node to another. A data unit of
variable length used in communications protocols such as Ethernet and IP. Packets allow some flexibility
by allowing more data to be sent without breaking it up into pieces and then re-assembling it at the
receiver, in turn reducing overhead.
Pan-Tilt-Zoom (PTZ) - The capability of a camera to move and scan the field of view. Pan refers to sideto-side movement, tilt refers to up/down movement, and zoom refers to the camera’s ability to zoom in or
out on objects.
Picture-In-Picture (PIP) - Displaying a small picture within a larger picture by scaling down one of the
images to make it smaller—each picture requires a video source such as a camera, VCR, or channel
selector; consumer TV can use PIP for viewing two channels at the same time, for viewing taped video
and a channel, etc.; videoconferencing uses PIP to display pictures from video sources at each
participating site on each screen at the same time.
Pixel (Picture Element) - A pixel is a single point in a graphic image or screen; arranged on rows and
columns.
Point-to-Point - A videoconference between two locations, like a telephone call.
Protocol - A set of agreed-upon standards that define the format, order, timing, "handshaking," and error
checking method for data transfer between two pieces of equipment.

31

QR
Receiver - An electronic package that converts light energy to electrical energy in a fiber optic system;
also refers to a unit that converts an RF signal to another type of signal (e.g., radio, television).
Resolution - The density of lines or dots for a given area that make up an image; determines the detail
and quality in the image; a measure of the ability of a camera or video system to reproduce detail, or the
amount of detail that can be seen in an image; often expressed as a number of pixels, but more correctly it
is the bandwidth.

S
Sharpness - The definition of the edges of an image.
Signal - Any visible or audible indication that can convey information; the information conveyed through
a communication system.
Signal Loss - A video problem that shows up as a faint picture for lack of video information.
Sound - are the elements that create the mechanical wave. They are the speed, at which it travels, the
period, the wavelength, the frequency of the sound created, the bandwidth and the amplitude.
Source - 1) A device or sound that starts the signal flow. 2) The device (usually LED or laser) used to
convert an electrical information-carrying signal into a corresponding optical signal for transmission by
an optical wave guide.
Speaker - A device for converting signals into sound: an electronic or electromagnetic device used to
convert electrical energy into sound energy, providing the audible sound in equipment such as televisions,
radios, CD players, and public-address systems.
Split Screen - A video effect where portions of images from two sources divide the screen.
Stereo - In audio, a process of using separate signals on separate channels for the left and right audio,
thereby giving depth, or dimension, to the sound.

T
Transmission Control Protocol/Internet Protocol (TCP/IP) - Based on the IETF standard RFC793;
TCP is a reliable, connection-oriented protocol that first establishes a connection between the two systems
that will exchange data; when an application sends a message via TCP for transmission, TCP breaks the
message into packets, sized appropriately for the network; TCP provides the flow control (to prevent
overrunning the receiver) and congestion control (to prevent overwhelming the capacity of the network);
for Ethernet networks, the maximum packet size is 1518 bytes; TCP uses the IP protocol to address and
32

send the packets—the IP protocol uses three key parameters: the IP address, subnet mask, and default
gateway.
Telecommunications - An electronic method of transmitting information from one location to another
over a telephone network.
Teleconferencing - A meeting between people, at two or more locations, who can communicate by audio
and/or visual devices (often via telephone and/or closed-circuit television).
Terminal - A device typically having a keyboard and display that is capable of sending text to and
receiving text from another device, a network, etc.
Termination - A load, or impedance, at the end of a cable or signal line used to match the impedance of
the equipment that generated the signal; the impedance absorbs signal energy to prevent signal reflections
from going back toward the source; for video signals, termination impedance is typically 75 ohms; for
sync signals it is usually 510 ohms.
Transmitter - The electronic package that converts electrical energy to light energy in a fiber optic
system; also refers to equipment that generates RF or electrical signals for transmission through the air or
space or over a transmissions line.

UV
Video - Refers generally to any method using video tape or television technology to produce an image.
Videoconferencing - Conducting a conference between two or more locations using video cameras,
microphones and video monitors; the participants can be seen, as well as heard.
Video Telecommunications - Another term for videoconferencing.

W
Wide Area Network (WAN) - Long-distance networks using various transmission technologies, such as
the Internet, frame relay/atm, fiber, or ISDN.
Wavelength - The distance from one peak to the next (between identical points) in adjacent waves of
electromagnetic signals, propagated in space or along a wire; usually specified in meters, centimeters, or
millimeters; in the case of infrared, visible light, ultraviolet, and gamma radiation, the wavelength is
usually specified in nanometers (10-9 meter) or Angstroms (10-10 meter); inversely related to frequency:
the higher the frequency of the signal, the shorter the wavelength.
White - The lightest visible surface created by a reflection of all colored light.

33

White Level - In television, the signal level that corresponds to the maximum picture brightness; set by
the contrast control.

XYZ
Zoom - A term used with cameras and video displays related to the ability to change the view anywhere
between near and far. Definitions for near and far vary from one device to another.

34

